Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of DE10 2017 125 671.7, filed in Federal Republic of Germany on 11/3/2017, and PCT/EP2018/07910, filed in EPO on 10/24/2018.

Preliminary Amendment
Applicant submitted a preliminary amendment on 4/30/2020. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12-16, 18-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al (U.S. Patent Pub. No. 2018/0122089, hereafter referred to as Kim) in view of Atiya et al (U.S. Patent Pub. No. 2016/0262856, hereafter referred to as Atiya) in view of Silva (U.S. Patent Pub. No. 2016/0284241, hereafter referred to as Silva)

Regarding Claim 12, Kim teaches a method for producing a holding apparatus for an x-ray film for teeth of a patient, the method comprising: 
performing an image registration of a first two-dimensional x-ray image of a tooth of an upper jaw or of a lower jaw in a three-dimensional volume-tomographic data record of a jaw with a computer (paragraph 8, Kim teaches registering images of the x-ray to the tooth image model); 
paragraph 50-paragraph 55, Kim teaches determining the tooth model and registering images to the 3D model.);
Kim does not explicitly disclose preparing a virtual model for a holding apparatus that is attachable to the teeth of the lower jaw or to the teeth of the upper jaw in an interlocking fashion on the basis of the three- dimensional volume-tomographic data record, 
the holding apparatus comprising a holding element which is configured to hold the x-ray film in a defined position.
Atiya is in the same field of art of dental imaging. Further, Atiya teaches preparing a virtual model for a holding apparatus that is attachable to the teeth of the lower jaw or to the teeth of the upper jaw in an interlocking fashion on the basis of the three- dimensional volume-tomographic data record (paragraph 18, Atiya teaches generating a 3D virtual tooth model.), 
the holding apparatus comprising a holding element which is configured to hold the x-ray film in a defined position (the Examiner interprets that the claim does not clearly define what position means, therefore, the position of the film can be the entire mouth, upper teeth or lower teeth; paragraph 27-paragraph 30, paragraph 69, Atiya teaches that Figure 1 item 110, Dental Tray can hold the film for imaging and that the system images the entire upper or lower teeth.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim by incorporating the 3D modeling of the tooth for tomographic imaging that is taught by Atiya, to make the invention to make system that capture dental imaging and the performs 3D modeling of the teeth of the patient; thus, one of ordinary skilled in the art would be motivated to combine the references 
Kim in view Atiya does not explicitly disclose the defined position being established by the relative position of the first two-dimensional x-ray image in the three-dimensional volume-tomographic data record; and producing the holding apparatus based on the virtual model.  
Silva is in the same field of art of medical imaging of the teeth. Further, Silva teaches the defined position being established by the relative position of the first two-dimensional x-ray image in the three-dimensional volume-tomographic data record (paragraph 48-paragraph 52, Silva teaches determining the location of the film in the mouth and the system can put the film in a specific area.); and producing the holding apparatus based on the virtual model (paragraph 48-paragraph 52, Silva teaches placing a film holder in the position that is predetermined by the computer system.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim in view Atiya by incorporating the film holder with the computer that images the patients mouth that is taught by Silva, to make the invention to allows the system that capture dental imaging and the performs 3D modeling of the teeth of the patient and place the film holder to the image the patient; thus, one of ordinary skilled in the art would be motivated to combine the references since there is a need for a radiation-free method and system for simulation of a radiographic image, such as an x-ray dental image. There is also a need for a simulated patient that has a range of motion similar to a live patient (paragraph 5, Silva).


In regards to Claim 14, Kim, Atiya and Silva discloses wherein the holding apparatus is made of a biocompatible material (paragraph 32, paragraph 33, Silva).  

In regards to Claim 15, Kim, Atiya and Silva discloses wherein the holding apparatus is produced from a homogenous material which has a low atomic number (paragraph 32, paragraph 33, Silva).  

In regards to Claim 16, Kim, Atiya and Silva discloses wherein the holding element is produced from a homogenous material which has a low atomic number (paragraph 32, paragraph 33, Silva).  

In regards to Claim 18, Kim, Atiya and Silva discloses wherein the holding element comprises a U-shape in a transmission direction of x-ray radiation (The Examiner interprets that claim broadly,Figure 2 item Silva teaches a U shape).

In regards to Claim 19, Kim, Atiya and Silva discloses wherein geometric dimensions of the x-ray film are considered during the producing of the holding element (The Examiner interprets that claim broadly,paragraph 37-paragraph 39, Silva).  


In regards to Claim 20, Kim, Atiya and Silva discloses the holding apparatus comprising: a holding element which is produced as recited in claim 12 (The Examiner interprets that claim broadly, Figure 2, Figure 4, Silva).  

In regards to Claim 21, Kim, Atiya and Silva discloses wherein the holding apparatus is configured so that the x-ray film can be inserted therein in an interlocking fashion (The Examiner interprets that claim broadly,Figure 2, Figure 4, Silva).  

In regards to Claim 22, Kim, Atiya and Silva discloses wherein the holding apparatus comprises a tooth attachment (The Examiner interprets that claim broadly, Figure 2, Figure 4, Silva).  

In regards to Claim 23, Kim, Atiya and Silva discloses the holding apparatus further comprises a bridge element, and the tooth attachment is connected to the holding element via the bridge element (The Examiner interprets that claim broadly, Figure 2, Figure 4, Silva).

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665